DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 11/03/2021.
Claims 1-10 are currently pending in this application.  Claim 10 is new
No new IDS has been filed for this application..  

Response to Arguments
Applciant’s arguments have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 112

The prior 112 rejections have ben withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable Kishida US Patent Applciation Publication 2017/0272445 (Kishida), in view of Momchilov et al. US Patent Application Publication 2020/0252402 (Momochilov).

As per claim 1, Kishida teaches an information processing device shared by a plurality of organizations having different information protection policies, the information processing device comprising: a processor programmed to: specify an organization to which a user who is attempting to use the information processing device belongs, before identifying the user (Figure 6 with temporal utilization; see paragraph 42 with employee entering in email address associated with employer; system may determine, for example, whether user is intra company or outside company); receive user information identifying the user for a log-in process in accordance with the information protection policy (Figure 6 with receiving operation ID; also see paragarph 44)
	Although Kishida teaches identifying an organization and subsequently identifying a user, Kishida does not explicitly teach wherein an information protection is applied before receiving user information.  However, having multiple tiers of access control based on organization and then user information is well known in the art.  For example, see Momchilov (paragraphs 42 and 43, wherein different security policies may be applied and based on broad categories such as groups/employees; more secure access may be based on enterprise 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kishida with Momchilov.  One of ordinary skill in the art would have been motivated to perform such an addition to provide shared access of applications based on different policies which may be based on different organizations (paragraphs 5-9)
As per claim 4, the Kishida combination teaches generating information for specifying the organizations sharing the information processing device (see Kishida figure 4; see paragarph 22 with directory and Figure 6, paragraph 53 and throughout with generating operation ID) and prompt the user to input the information that has been generated, and specify the organization to which the user belongs from the information that has been input (see Figure 4; paragraphs 31-34 wherein the user is prompted to put in email address and operation ID, which would include information regarding the organization he/she belongs to). 
	As per claim 5, it would have been obvious over the Kishida combination wherein processing to identify the user for the log-in process is not carried out in a case where the organization specified does not correspond to the organizations sharing the information processing device (obvious over Momchilov; see paragraph 13 and Figure 4 wherein access is provided based upon enterprise credentials; if user does not have enterprise credentials, a user would not be able to log in and no user log-in would be required; further see pargraph 42 wherein a group of users are allowed access based on braod categories such as enterprise identification and no user-id would be required).

As per claim 7, it would have been obvious over the Kishida combination wherein, in a case where a plurality of organizations are included within the received information, the specifying unit does not process the information to be processed, or specifies an information protection policy in accordance with a predetermined rule (obvious to one ordinary skill in the art that if a user enters in multiple organizations and the system does not support it, the information would not be processed as it is not supported; further, obvious to one of ordinary skill in the art to provide or specify protection policies in accordance with organization; see throughout Kishida and Momchilov. At the time the invention was filed, it would have been obvious to apply such modifications to Jones; One of ordinary skill in the art would have been motivated to perform such an addition to provide shared access of applications based on different policies which may be based on different organizations (paragraphs 5-9)  ). 
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the Kishida combination as applied above, and further in view of Jones et al. US Patent No. 10,346,378 (Jones).

As per claim 2, the Kishida combination does not explicitly teach in specifying the organization of the user who is attempting to use the information processing device, display organizations sharing the information processing device in such a way that an organization can be selected, and display an organization of a user who transmitted infroamtion to the information processing device most recently in a higher position than other organizations.  However, such limtiatiosn are merely methods of organizing and displaying information, which is obvious to one of ordinary skill in the art.  However, for a further show of obviousness, see Jones (col. 46 lines 29-65 wherein channel listings may display notifications of the newest messages; see also same section wherein users may switch between different group-based channels; see also wherein other display configurations may be applied, such as by organizing display by the group/enterprises as seen in col. 46 line 60 to col. 47 line 3; see also col. 47 line 2-11 wherein message displays a listing of messages in a chonological order; see also col. 16 lines 2035 wherein a message may be any type of content such as image, video, audio, etc.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Kishida combination  with Jones.  One of ordinary skill in the art would have been motivated to perform such an addition to improve scalability of communication systems between common enterprises (col. 1 lines 15-30). 
 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Kishida combination as applied above, and further in view of Sandholm et al. US Patent Application Publication 2016/0044122 (Sandholm).

As per claim 10, the Kishida combination teaches generating the information and providing it to the user (see Kishida with operation ID, such as in paragraph 53), but does not explicitly teach wherein the information is a QR code.  However, generating information via a QR code is notoriously well known in the art.  For example, see Sandholm (paragraph 14 with QR code for access).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Kishida combination with Sandholm.  One of ordinary skill in the art would have been motivated to perform such an addition to optimize the sharing of content (paragraph 3 of Sandholm).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495